DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ghanea-Hercock (Ghanea), publication number: US 2021/0142206.

As per claims 1, 18 and 20, Ghanea teaches a method comprising:
initializing, by a processing system including at least one processor, a configuration file for a machine learning model, wherein the initializing is performed in response to receiving a request from a user, and wherein the configuration file comprises a plurality of sections that is configurable by the user (User input communicated in xml, [0048][0054]);
configuring, by the processing system, at least one parameter of a feature engineering rules section of the configuration file, wherein the configuring the at least one parameter of the feature engineering rules section is based on a first value provided by the user, and wherein the feature engineering rules section is one of the plurality of sections (Input defining specific data characteristics, [0052][0054]);
configuring, by the processing system, at least one parameter of an algorithm definitions section of the configuration file, wherein the configuring the at least one parameter of the algorithm definitions section is based on a second value provided by the user, and wherein the algorithm definitions section is one of the plurality of sections (algorithim specific, [0014][0052][0055][0125]); and
populating, by the processing system, the configuration file using the feature engineering rules section as configured and the algorithm definitions section as configured, to generate the machine learning model (message handler determining input and output of specific algorithm, [0054][0125]).


As per claim 2, Ghanea teaches wherein the configuration file is specified in a javascript object notation data-interchange format (JSON, [0048]).

As per claims 3 and 19, Ghanea teaches wherein the feature engineering rules section comprises at least one logic block that defines a feature to be extracted by the machine learning model from an input dataset (Indicating a target function [0052]).

As per claim 4, Ghanea teaches wherein the configuring the at least one parameter of the feature engineering rules section comprises:
retrieving, by the processing system, a generic version of the at least one logic block from a library of logic blocks; and
inserting, by the processing system, the first value into a field of the generic version of the at least one logic block to generate a customized version of the at least one logic block, wherein the customized version of the at least one logic block is used to populate the configuration file (training phase, [0044]).

As per claim 5, Ghanea teaches wherein the feature engineering rules section comprises a plurality of logic blocks that is executed sequentially (series of modules, fig. 7-9, [0048]).

As per claim 6, Ghanea teaches wherein the least one logic block defines a phase of the machine learning model during which to execute the at least one logic block (series of modules, fig. 7-9, [0048]). 

As per claim 7, Ghanea teaches further comprising:
reusing, by the processing system, the at least one logic block to configure a feature engineering rules section of another configuration file for another machine learning model, wherein the reusing comprising configuring at least one parameter of the feature engineering rules section of the another configuration file with a third value specified by another user (Generic algorithm training phase [0044]).

As per claim 8, Ghanea teaches wherein the algorithm definitions section comprises at least one logic block that defines a machine learning algorithm to be used by the machine learning model (Generic algorithm training phase [0044], communicating with multiple modules, [0048]).

As per claim 9, Ghanea teaches wherein the at least one parameter of the algorithm definitions section comprises an identity of the machine learning algorithm (addressing individual modules, [0125]).

As per claim 10, Ghanea teaches wherein the machine learning algorithm is one of a plurality of predefined machine learning algorithms (algorithms [0063]).

As per claim 11, Ghanea teaches further comprising:
configuring, by the processing system, at least one parameter of a use case settings section of the configuration file, wherein the configuring the at least one parameter of the use case settings section is based on a third value provided by the user, wherein the use case settings section is one of the plurality of sections, and wherein the populating further uses the use case settings section as configured (message, [0122][0125]).

As per claim 12, Ghanea teaches wherein the use case settings section specifies settings and parameters that are defined at a use case level for the machine learning model (individually addressing modules, [0125]).

As per claim 13, Ghanea teaches wherein the use case settings section further specifies a manner in which to ensemble a plurality of outputs of a plurality of machine learning algorithms specified in the algorithm definitions section (Modification message, [0125]).

As per claim 14, Ghanea teaches further comprising:
configuring, by the processing system, at least one parameter of a data schema section of the configuration file, wherein the configuring the at least one parameter of the data schema section is based on a third value provided by the user, wherein the data schema section is one of the plurality of sections, and wherein the populating further uses the data schema section as configured (input and output, [0047][0054]).

As per claim 15, Ghanea teaches wherein the data schema section specifies a minimum information that is needed about an input dataset (types of inputs required, specializer, [0054]).
As per claim 16, Ghanea teaches further comprising:
configuring, by the processing system, at least one parameter of a model preferences section of the configuration file, wherein the configuring the at least one parameter of the model preferences section is based on a third value provided by the user, wherein the model preferences section is one of the plurality of sections, and wherein the populating further uses the model preferences section as configured (training, [0044], Specializer, [0054]).

As per claim 17, Ghanea teaches wherein the model preferences section specifies a plurality of options to customize an execution of the machine learning model (Messaging [0054]).




Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494